NONPRECEDENTIAL DISPOSITION
                                           To be cited only in accordance with 
                                                    Fed. R. App. P. 32.1



                     United States Court of Appeals
                                                 For the Seventh Circuit
                                                 Chicago, Illinois  60604

                                              Submitted November 12, 2009
                                               Decided November 13, 2009

                                                         Before

                                            JOHN L. COFFEY, Circuit Judge

                                            ANN CLAIRE WILLIAMS, Circuit Judge

                                            JOHN DANIEL TINDER, Circuit Judge

No. 09‐2074

UNITED STATES OF AMERICA,                                     Appeal from the United States District
     Plaintiff‐Appellee,                                      Court for the Central District of Illinois.

           v.                                                 No. 07‐40095‐001

WILLIE BROWN PARKS,                                           Michael M. Mihm,
     Defendant‐Appellant.                                     Judge.

                                                       O R D E R

        Willie Brown Parks pleaded guilty to three counts of a four‐count indictment for 
possessing crack cocaine with intent to distribute, see 21 U.S.C. § 841(a)(1), (b)(1)(B) (“Count
I”); possessing a firearm in the furtherance of a drug trafficking crime, see 18 U.S.C.
§ 924(c)(1)(A) (“Count II”); and being a felon in possession of a firearm, see 18 U.S.C.
§§ 922(g), 924(a)(2) (“Count IV”).  The district court sentenced Parks to 240 months’
imprisonment.  Parks filed a notice of appeal, but his appointed counsel cannot identify any
nonfrivolous arguments and has moved to withdraw.  See Anders v. California, 386 U.S. 738,
744 (1967).  Parks declined our invitation to respond to counsel’s submission, see CIR R.
No. 09‐2074                                                                                Page 2

51(b), so we limit our review to the potential issues raised in counsel’s facially adequate
brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
 
         At sentencing, the district court determined that Parks was responsible for 77 grams
of crack cocaine, which resulted in a base offense level of 30 for both Counts I and IV, see
U.S.S.G. § 2D1.1(c)(5).  The court applied a six‐level increase because Parks assaulted a
police officer during an attempt to flee arrest, see id. § 3A1.2(c)(1), and a three‐level
reduction for Parks’ acceptance of responsibility, see id. § 3E1.1(b).  This resulted in a total
offense level of 33.  With Parks’ criminal history category of IV, the guidelines range was
188‐235 months, and the district court sentenced Parks to 180 months for Count I and the
statutory maximum of 120 months for Count IV, see 18 U.S.C. § 924(a)(2), to run
concurrently.  The court also sentenced Parks to 60 months for Count II to run consecutively
with these sentences.  See U.S.S.G. § 2K2.4(b); 18 U.S.C. § 924(c)(1)(A).

        Counsel evaluates one argument: whether Parks could argue that the 180‐month
sentence for Count I, though below the appropriately calculated guidelines range, was
unreasonable in light of the factors set forth in 18 U.S.C. § 3553(a).  Although the guidelines
are advisory, sentencing judges must consider the factors enumerated in § 3553(a).  See
United States v. Booker, 543 U.S. 220, 245, 261 (2005); United States v. Ross, 501 F.3d 851, 853
(7th Cir. 2007).  Counsel does not challenge the guidelines range determined by the district
court, but considers whether the sentencing judge may not have adequately accounted for
Parks’ troubled childhood, his relative youth, and his chances of rehabilitation.

        As counsel acknowledges, however, the court mentioned these factors in
determining Parks’ sentence.  Though sentencing courts must address the § 3553(a) factors,
they need not explicitly articulate conclusions for each factor.  See United States v. Rhodes, 552
F.3d 624, 627 (7th Cir. 2009).  Even so, the sentencing judge explicitly considered the
§ 3553(a) factors at sentencing, noting that, while Parks was only 24 years old at sentencing,
he was already a recidivist whose juvenile record began at the age of seven.  Further, the
court stated that any mitigating effect of Park’s youth and troubled background had to be
balanced against his continuing pattern of criminal conduct and the interest of protecting
the public.  Any argument that the district court failed to properly consider the § 3553(a)
factors would be frivolous.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS Parks’ appeal.